UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  March 13, 2018

                                    No. 17-2170

                         UNITED STATES OF AMERICA

                                          v.

                                TENISHA CORTES,
                                      Appellant

                          (E.D. Pa. No. 2-10-cr-00770-010)

Present: MCKEE, AMBRO and RESTREPO, Circuit Judges

      1.    Letter from Attorney Tomika N.S. Patterson, Esq. for Appellee USA,
            advising the Court of a typographical error on page 6, treated as a Motion
            to Amend Opinion.

                                                     Respectfully,
                                                     Clerk/JK

_________________________________ORDER________________________________
The foregoing motion to amend opinion is hereby granted. A corrected opinion will be
filed.


                                                     By the Court,

                                                     s/ L. Felipe Restrepo
                                                     Circuit Judge

Dated: March 16, 2018